DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and remarks filed on 3/23/2022 are acknowledged.  Claims 1 and 6 are amended.  
Claims 1, 6, 12, 14, 18-19, 21, 23, 25, 27, 30, 32, 34, 36-37, 44, and 75-78 are pending.  Claims 23, 25, 27, 30, 32, 34, 36-37, 44, and 75-78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Inventions, there being no allowable generic or linking claim.  Claims 1, 6, 12, 14, 18-19, and 21 are currently under examination.

Claim Rejections Withdrawn
The rejection of claims 1, 12, 14, 18-19, and 21 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Button et al (WO2017/091783; IDS filed 12/31/2019) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1, 6, 12, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Surana (“A Disease Protective Human Commensal”, Facebook announced event, 3/23/2017; IDS filed 12/31/2019) is withdrawn based on applicant’s arguments thereto.

Claim Rejections Maintained
35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The rejection of claims 1, 6, 12, 14, 18-19, and 21 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is maintained for the reasons set forth in the previous office action.  The rejection has been updated to reflect applicant’s claim amendments.
The claims are directed bacteria and compositions comprising bacteria that have a 16s DNA sequences that is at least 99.5% identical to SEQ ID NO:1 or bacteria with a genome sequence that is at least 95% identical to SEQ ID NO:2.  Applicant isolated the single example of this bacterium from a human intestine.  Therefore, the claims describe a natural product.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.   The additional elements recited include formulating the composition for oral or rectal administration or as a food product.  However, simply placing the bacteria in water would achieve this.  Therefore, consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not invoke any of the considerations that courts have identified as providing significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself.
Applicant argues:
1.  That the bacterium recited in the amended claims was not isolated from the human intestine.  Applicant asserts that, instead, they developed a unique method to generate the bacterium by utilizing an artificial environment of mouse cohabitation and inter-species transplant of intestinal bacteria.  Thus, applicant argues, the bacteria are not a product of nature.  Applicant specifically points to the methods used in the application, arguing that they discovered a near-complete replacement of the human microbiota with that of the mouse microbiota after 3-4 weeks of co-housing, strongly suggesting that the transplant of normal human microbiota in mouse intestine is a transient event that can only be generated and maintained in a controlled, artificial lab environment allowing for separation and monitoring of subject populations.  Applicant states that, following separation, they identified C. immunis, the bacterium according to the claims.  
2.  That Figures 21 and 25 of the application show that C. immunis has a unique combination of physical and biochemical properties that differ from naturally-occurring related species; thus, C. immunis represents a novel and non-naturally occurring bacterial species.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Regarding argument 1, it is first noted that applicant in several places refers to “the bacterium” recited in the claims.  The claims encompass far more than only one bacterium; allowing for a vast genus of changes to the genome of the bacteria.  Applicant’s methods of isolating the bacterial strain are noted.  Applicant did indeed take human bacteria and put them into mice and co-house said mice with mice containing the normal mouse microbiota.   The examiner agrees that the transplant of normal human microbiota in the mouse intestine is a transient event that requires a controlled artificial lab environment allowing for separation and monitoring of the subject populations.  However, none of this changes the actual source of the bacteria.  While applicant generated a hybrid microbiota, they did not generate a hybrid bacterial strain.  They performed multiple complex steps to isolate bacteria that were already present in a human.  In fact, applicant’s themselves refer to their “discovery” and their “identification” of the species.  See, for example, Neeraj Surana’s Duke Univ. School of Medicine webpage (https://pediatrics.duke.edu/faculty/neeraj-k-surana-md-phd, accessed 6/6/2022) and Surana et al (Nature, 552(7684):244-274, 2017).  The inventors do not state that they created or generated or even mutated the bacteria.  Instead they described the methods they used to identify or discover the bacteria that was already in existence. 
Regarding argument 2, the differences between the strain applicant identified and other related strains do not indicate that the claimed bacteria are not natural.  These differences only show that the bacteria are of a different species.  This is to be expected since applicants themselves state that they discovered a novel species.  However, the discovery or identification of a novel species in no way implies that said species is man-made.  Applicant has not presented any evidence to show that the claimed bacteria have any characteristics different than the species had prior to the co-housing steps they performed.

35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claim 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons set forth in the previous office action.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection has been updated to reflect claim amendments.
The claim is drawn to a bacterium having a genome comprising a sequence that is at least 95% identical to SEQ IDNO:2.  SEQ ID NO:2 is 5,444,010 bases in length.  To be at 95% identity, there can be 272,200 mismatches.  That means that, even if the mismatches were all together sequentially, there would be an astronomically large number of possible sequences encompassed.  The specification discloses purportedly new species, Clostridium immunis, which presumably contains SEQ ID NO:2.  No variants or other strains or species with any amount of identity to SEQ ID NO:2 are disclosed.  The enormous length of the sequence makes it so that one could not possibly immediately envisage the members of the genus encompassed, even with a computer.  
Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)

With the exception of a bacterium comprising SEQ ID NO:2, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.

Therefore, only bacteria comprising SEQ ID NO:2, but not the full breadth of the claims, meet the written description provision of 35 USC 112, first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision. (See page 1115).  
Applicant argues:
That the claim has been amended to recite a bacterium having a genome comprising a sequence that is at least 95% identical to SEQ ID NO:2.  Applicant argues that a person of ordinary skill in the art would easily recognize a bacterium having such a genome since SEQ ID NO:2 is explicitly disclosed in the application.  Applicant asserts that one would thus recognize members of the claimed genus based on the specific features expressly recited in the claims and disclosed in the specification.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Whether or not one could recognize a member of the claimed genus is not a factor in whether a claim meets the written description requirement.  To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  At 95% sequence identity, the bacteria can have more than 272,200 mismatches.  This means that the number of possible sequences is utterly astronomical.  No one could possibly envisage that many different bacteria and no serious person would think that applicant possessed all of these, particularly when applicant has only actually disclosed a single species.   

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645